Case 1:19-cr-10335-DJC Document 3 Filed 08/04/19 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

United States of America )
V. )
TANMAYA KABRA ’ CaseNo. WF IV- 22S 7- HBB

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | December 2017 and June 2019 __ in the county of Suffolk in the
District of Massachusetts , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. §1343 Wire Fraud
18 U.S.C. §1344 Bank Fraud

This criminal complaint is based on these facts:

See the attached affidavit of FBI Special Agent Kevin Sheahan.

a Continued on the attached sheet.
mo

 

Complainant's signature

Special Agent Kevin M. Sheahan, FBI

 

+ wer ag ten,
rintege D
Pr integ iy q ue title m~,
“A = ‘,

Sworn to before me and signed in my presence.

aie: 08/04/2019

 

 

City and state: Bost6n, Massachusetts

 

(R2oklime

 

 

 
